          Case 1:20-cv-06307-ALC Document 18 Filed 12/02/20 Page 1 of 1
                                                                            21st Floor
                                                                            1251 Avenue of the Americas
                                                                            New York, NY 10020-1104       12/2/2020
                                                                            Lyle S. Zuckerman
                                                                            212-603-6452 tel
                                                                            212-379-5222 fax

                                                                            lylezuckerman@dwt.com




December 1, 2020
Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       Re: Wolfenden v. Acoustic, L.P., et al., Case No. 20-cv-06307

Dear Judge Carter:

        As counsel for defendant Acoustic, L.P. (“Acoustic”), we write to request – on a joint
basis, along with counsel for all other parties in the case – a stay of the existing briefing
schedules ordered on November 17, 2020, in connection with the defendants’ separate
impending motions to dismiss.

        Plaintiff and defendants have agreed to attempt to resolve their disputes before burdening
the Court’s time and resources with motion practice. To faciliate negotiations, the parties
respctfully request that the Court endorse the following revised briefing schedule as applicable to
the defendants’ separate motions to dismiss:

               Deadline for moving party to file moving papers: January 7, 2021 (replacing
                December 8, 2020);

               Deadline for Plaintiff to file papers in opposition to each motion: January 28,
                2021 (replacing December 22, 2020);

               Deadline for moving party to file reply papers: February 11, 2021 (replacing
                December 29, 2020).

       This is the parties’ first request for an extension of time in connection with the briefing of
Acoustic’s motion to dismiss. The parties’ request, if granted, would not have an impact on
other deadlines in the case.

       Thank you for your consideration.

Respectfully,
/s/ Lyle Zuckerman

                                                         Dated: December 2, 2020
